Name: Second Commission Directive 85/509/EEC of 6 November 1985 amending the Annex to Council Directive 82/471/EEC concerning certain products used in animal nutrition
 Type: Directive
 Subject Matter: technology and technical regulations;  chemistry;  food technology;  agricultural activity
 Date Published: 1985-11-23

 Avis juridique important|31985L0509Second Commission Directive 85/509/EEC of 6 November 1985 amending the Annex to Council Directive 82/471/EEC concerning certain products used in animal nutrition Official Journal L 314 , 23/11/1985 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 19 P. 0207 Spanish special edition: Chapter 03 Volume 39 P. 0025 Swedish special edition: Chapter 3 Volume 19 P. 0207 Portuguese special edition Chapter 03 Volume 39 P. 0025 *****SECOND COMMISSION DIRECTIVE of 6 November 1985 amending the Annex to Council Directive 82/471/EEC concerning certain products used in animal nutrition (85/509/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/471/EEC of 30 June 1982 concerning certain products used in animal nutrition (1), as last amended by Commission Directive 84/443/EEC (2), and in particular Article 6 thereof, Whereas Directive 82/471/EEC provides for regular amendment of the content of the Annexes thereto as a result of developments in scientific or technical knowledge; Whereas it is unnecessary to require on the label or packaging of compound feedingstuffs a declaration stating 'by-products from the production of L-glutamic acid' or 'by-products from the production of L-lysine' as the other labelling requirements in respect of those products are sufficient to identify them; Whereas studies on certain amino acids have shown that these products fulfil the requirements of Directive 82/471/EEC and that their use in animal nutrition may therefore be permitted under certain conditions; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 82/471/EEC is amended as set out in the Annex hereto. Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Article 1 not later than 30 June 1986. They shall immediately inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 6 November 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 213, 21. 7. 1982, p. 8. (2) OJ No L 245, 14. 9. 1984, p. 21. ANNEX 1. Under group 2.3. 'By-products from the production of amino-acids by fermentation' in column 7 headed 'Special provisions' the first indent under 'Declarations to be made on the label or packaging of compound feedingstuffs' is to be deleted. 2. Under point 3 'Amino acids and their salts' the following products are added: 1.2.3.4.5.6.7 // // // // // // // // '1 // 2 // 3 // 4 // 5 // 6 // 7 // // // // // // // // Name of product group // Name of product // Designation of nutritive principle or identity of micro-organism // Culture substrate (specifications, if any) // Composition characteristics of products // Animal species // Special provisions // // // // // // // // // 3.7. L-tryptophan, technically pure // (C8H5NH)-CH2-CH(NH2)-COOH // - // L-tryptophan minimum 98 % // All animal species // Declarations to be made on the label or packaging of the product: - the name: 'L-tryptophan', - L-tryptophan and moisture contents // // 3.8. DL-tryptophan, technically pure // (C8H5NH)-CH2-CH(NH2)-COOH // - // DL-tryptophan minimum 98 % // All animal species // Declarations to be made on the label or packaging of the product: - the name: 'DL-tryptophan', - DL-tryptophan and moisture contents' // // // // // // //